UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark-One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27917 NewMarket Technology, Inc. (Exact name of Registrant as Specified in Its Charter) NEVADA 65-0729900 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 14860 Montfort Drive, Suite 210 Dallas, Texas 75254 (Address of Principal Executive Offices) (972) 386-3372 (Issuer’s Telephone Number, Including Area Code) Check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer _X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No _X State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 14, 2007, the registrant had 199,478,763 shares of common stock outstanding. INDEX NEWMARKET TECHNOLOGY, INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets— September 30, 2007 and December 31, 2006. Condensed Consolidated Statements of Operations— Three and Nine Months Ended September 30, 2007 and 2006. Condensed Consolidated Statements of Cash Flows— Three and Nine Months Ended September 30, 2007 and 2006. Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information. Item 6. Exhibits and Reports on Form 8-K. SIGNATURES CERTIFICATIONS 2 ITEM 1. FINANCIAL STATEMENTS NewMarket Technology, Inc. Consolidated Balance Sheet ASSETS September 30, 2007 December 31, 2006 CURRENT ASSETS (Unaudited) Cash $ 3,015,753 $ 3,294,171 Accounts receivable, net of allowance of $29,198 and $86,032 19,221,263 12,600,351 Inventory, at cost 1,258,309 900,899 Prepaid expenses, deposits and other current assets 2,549,098 1,468,078 Total current assets 26,044,423 18,263,499 PROPERTY AND EQUIPMENT Computer and office equipment 3,423,078 2,906,680 Less: Accumulated depreciation (2,206,564 ) (1,658,373 ) Total property and equipment 1,216,514 1,248,307 OTHER ASSETS Notes receivable including accrued interest 8,694,272 5,856,839 Investment in unconsolidated affiliates 8,826,400 8,826,400 Investment in restricted securities 875,000 875,000 Goodwill 23,802,289 26,250,473 Software code, net of accumulated amortization 2,847,555 3,182,746 Intangible property, net 233,979 72,881 Total other assets 45,279,495 45,064,339 Total Assets $ 72,540,432 $ 64,576,145 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable Trade $ 3,760,704 $ 3,369,039 Related parties 7,843 7,830 Accrued expenses Trade 2,627,865 1,955,412 Income and sales tax payable 38,683 25,348 Customer deposits 290,674 224,057 Current portion of long-term debt 35,843 285,868 Short-term debt 1,498,688 2,377,722 Total current liabilities 8,260,300 8,245,276 LONG-TERM LIABILITIES Deferred income tax liability 70,329 3,910 Notes payable 10,168,486 9,911,952 Total long-term liabilities 10,238,815 9,915,862 Total Liabilities 18,499,115 18,161,138 Minority interest in consolidated subsidiaries 764,760 1,247,418 STOCKHOLDERS’ EQUITY Senior convertible preferred stock, $0.001 par value, authorized 10,000,000 shares; Series A, 100; Series B 0; Series C 425; Series D 0; Series E 51 and 750; Series F 1,700 and 2,000; Series G 0 and 200;Series H 1,035 and Series I 541and 975 issued and outstanding shares at September 30, 2007 and December 31, 2006, respectively 4 5 Common stock, $0.001 par value, authorized 300,000,000 shares; 199,478,763 and 174,165,284 issued and outstanding shares at September 30, 2007 and December31, 2006, respectively 199,479 174,165 Deferred compensation (150,000 ) (265,758 ) Additional paid-in capital 51,046,286 45,840,098 Accumulated comprehensive income (loss) 775,236 779,735 Retained earnings (accumulated deficit) 1,405,552 (1,360,657 ) Total stockholders’ equity 53,276,557 45,167,589 Total Liabilities andStockholders’ Equity $ 72,540,432 $ 64,576,145 3 NewMarket Technology, Inc. Consolidated Statements of Operations Three and Nine Months Ended September 30, (Unaudited) Three Months Nine Months REVENUES 2007 2006 2007 2006 Services revenue $ 21,000,514 $ 16,465,706 $ 56,914,494 $ 46,663,671 Contract revenue 478,094 649,178 1,803,289 1,903,495 Product revenue 1,955,317 1,859,914 4,741,939 4,607,358 Total revenue 23,433,925 18,974,798 63,459,722 53,174,524 COST OF SALES Services COS 16,569,854 11,644,128 44,498,266 33,279,242 Contract COS 396,782 362,963 1,453,033 1,110,610 Product COS 1,611,625 1,511,583 3,845,915 3,768,427 Total cost of sales 18,578,261 13,518,674 49,797,214 38,158,279 Gross Margin 4,855,664 5,456,124 13,662,508 15,016,245 OPERATING EXPENSES: General and administrative expenses 3,150,886 4,252,211 10,114,354 12,236,233 Depreciation and amortization 149,101 157,927 565,614 512,525 Total expenses 3,299,987 4,410,138 10,679,968 12,748,758 Income (Loss) from operations 1,555,677 1,045,986 2,982,540 2,267,487 OTHER INCOME (EXPENSE): Interest income 134,081 251,594 421,763 688,474 Interest expense (130,888 ) (140,140 ) (419,470 ) (323,043 ) Foreign currency transaction gain (loss) (1,085 ) (416 ) (3,528 ) 13,772 Inflation effects 0 264,711 0 (39,904 ) Lawsuit settlement (94,874 ) 0 (312,266 ) (92,124 ) Other income/(expense) (51,630 ) (26,256 ) 75,100 (98,216 ) Total other income (expense) (144,396 ) 349,493 (238,401 ) 148,959 Net income (loss) before income tax (credit) and minority interest 1,411,281 1,395,479 2,744,139 2,416,446 Foreign income tax (credit) (213,704 ) 16,674 (71,064 ) 121,841 Minority interest in consolidated subsidiary income (loss) 64,179 0 48,994 0 Net income 1,560,806 1,378,805 2,766,209 2,294,605 Other comprehensive income (loss) Foreign currency translation gain (loss) (542,797 ) (294,513 ) (4,500 ) 434,057 Comprehensive income $ 1,018,009 $ 1,084,292 $ 2,761,709 $ 2,728,662 Income per weighted average common share - basic $ 0.01 $ 0.01 $ 0.01 $ 0.02 Income per weighted average common share - fully diluted $ 0.01 $ 0.01 $ 0.01 $ 0.01 Number of weighted average common shares outstanding-basic 199,155,747 156,254,045 187,747,697 156,254,045 Number of weighted average common shares outstanding-diluted 229,652,054 202,283,097 218,244,004 202,283,097 4 NewMarket Technology, Inc. Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: 2007 2006 Net income $ 2,766,209 $ 2,294,607 Adjustments to reconcile net income (loss) to cash used by operating activities: Stock issued to settle lawsuit 107,000 0 Stock issued for services and amortization of deferred compensation 660,258 846,883 Depreciation 565,614 512,525 Inventory reserve 0 1,071 Minority interest in consolidated subsidiary (income) loss 48,994 0 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (7,075,206 ) 5,122,736 (Increase) decrease in inventory (563,246 ) 329,855 (Increase) decrease in prepaid expenses and deposits (1,254,900 ) (679,457 ) (Increase) decrease in interest receivable (375,000 ) (700,000 ) Increase (decrease) in accounts payable - trade (1,045,747 ) (6,142,852 ) Increase (decrease) in customer deposits 56,413 79,395 Increase (decrease) in accrued expenses 5,611,146 695,265 Increase (decrease) in payables to affiliates 859,699 (634,578 ) Increase (decrease) in income taxes payable 7,026 (50,062 ) Net cash provided (used) by operating activities 368,260 1,675,388 CASH FLOWS FROM INVESTING ACTIVITIES: Investment in unconsolidated affiliates 0 0 Purchase of property and equipment (81,012 ) (398,167 ) Notes receivable advances to third parties 0 0 Acquisition of intangible assets (125,919 ) (287,652 ) Proceeds from sale of property and equipment 55,765 97,003 Net cash used by investing activities (151,166 ) (588,816 ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances on notes payable 0 1,804,149 Payments on notes payable 0 (2,887,544 ) Payments on short term line of credit 0 0 Cash purchased (disposed) in acquisitions (divestitures) 0 0 Net cash provided (used) in financing activities 0 (1,083,395 ) Effect of exchange rates on cash (495,512 ) (479,761 ) Net increase (decrease) in cash and equivalents (278,418 ) (476,584 ) CASH, beginning of period 3,294,171 3,106,521 CASH, end of period $ 3,015,753 $ 2,629,937 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid in cash $ 419,470 $ 323,043 Non-Cash Financing Activities: Common stock issued to settle debt $ 4,580,000 $ 4,988,000 Common stock issued to convert preferred stock $ 4,877 $ 22,219 Preferred stock issued for acquisition of consolidated subsidiaries $ 0 $ 0 Preferred stock issued to settle debt $ 0 $ 0 5 NEWMARKET TECHNOLOGY, INC. NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS (1) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim information. The consolidated balance sheet at December 31, 2006 has been derived from the audited balance sheet at that date; however, the accompanying financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The results of operations for the interim periods shown in this report are not necessarily indicative of expected results for any future interim period or for the entire fiscal year. NewMarket Technology, Inc. and its subsidiaries ( “NewMarket”) believes that the quarterly information presented includes all adjustments (consisting of normal, recurring adjustments) necessary for a fair presentation in accordance with accounting principles generally accepted in the United States. The accompanying condensed consolidated financial statements and notes should be read in conjunction with NewMarket’s Form 10-K for the year ended December 31, 2006. (2) Summary of Significant Accounting Principles The Company NewMarket Technology, Inc, (f/k/a IPVoice Communications, Inc.), (the “Company”), is a Nevada corporation which conducts business from its headquarters in Dallas, Texas.The Company was incorporated on February 19, 1997 as Nova Enterprises, Inc., changed its name to IPVoice Communications, Inc. in March of 1998, then to IPVoice.com, Inc. in May of 1999, back to IPVoice Communications, Inc. in January of 2001 and to NewMarket Technology, Inc., in July 2004.The Company is involved in the information technology industry, principally voice over internet, systems integration, and wireless broadband technology. The following summarize the more significant accounting and reporting policies and practices of the Company: a) Use of estimates The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition and revenues and expenses for the year then ended. Actual results may differ significantly from those estimates. b) Principles of consolidation The Company accounts for its investments in affiliates and subsidiaries in accordance with Statement of Financial Accounting Standard (“SFAS”) No. 94,
